We do not think that the transaction set out in the bill was a mortgage, as contended in behalf of the plaintiff, but that, the corporation being insolvent, it was rather a scheme on its part to enforce a settlement with its creditors on its own terms. As such it was clearly fraudulent and void as against creditors, and the complainant is therefore in no position to ask the intervention of the court.
The case of Hudson v. White, 17 R.I. 519, was not a case of a fraudulent conveyance, and the statement alleged to be a dictum
was that one not a creditor and being neither grantee nor grantor could not raise that question as to such a conveyance. In the present case the grantor seeks to redeem from the grantee upon a secret trust which he claims operates as a mortgage.
Demurrer sustained.